Citation Nr: 0033988	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  98-05 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as patellofemoral stress syndrome with 
internal derangement.

2.  Entitlement to service connection for a left knee 
disorder, claimed as patellofemoral stress syndrome with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to August 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
bilateral knee disorders.  In that regard, while at the time 
of a service entrance examination in May 1983, the veteran 
gave a history of occasional knee pain "with heavy exertion," 
physical examination of the veteran's lower extremities was 
within normal limits.  In November 1986, the veteran was seen 
for a complaint of left knee pain.  At the time of 
evaluation, the veteran gave no history of trauma or other 
knee problems.  A physical examination of the veteran's knee 
conducted at that time was negative for evidence of warmth, 
tenderness or swelling.  There was a full range of motion of 
the veteran's knee, and stability tests were within normal 
limits.  McMurray's test was negative, though the veteran 
experienced some reproduction of pain when his patella was 
elevated against resistance.  The clinical assessment was 
chondromalacia patellae.  

The Board observes that, on service separation examination in 
May 1987, and on VA general medical examination approximately 
five months later, there was no evidence of a chronic knee 
disorder of any kind.  However, on recent VA examination in 
October 1996, the veteran gave a history of "progressive knee 
pain and dysfunction," beginning with "discomfort" while in 
the military.  

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 115 Stat. 2096 (2000).   Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, and in light of the aforementioned, a 
remand is required.  

Accordingly, the case is REMANDED for the following:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to October 1996, the date of the veteran's 
most recent VA compensation and pension 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  

2.  The veteran should then be afforded an 
additional VA orthopedic examination in 
order to more accurately determined the 
exact nature and etiology of his claimed 
right and left knee disabilities.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  Following 
completion of the examination, the 
examining orthopedic specialist should 
specifically comment as to whether the 
veteran currently suffers from chronic 
right and/or left knee disabilities, and, 
if so, whether those disabilities are as 
likely as not the result of some incident 
or incidents of his period of active 
military service.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive to, 
and in complete compliance with, the 
directives of this REMAND, and if not, the 
RO should take corrective action.  The RO 
should additionally ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

(Continued On Next Page)



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


